******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      MICHAEL KENDALL v. COMMISSIONER
               OF CORRECTION
                  (AC 36698)
                 Sheldon, Keller and Sullivan, Js.
    Argued September 11—officially released December 22, 2015

   (Appeal from Superior Court, judicial district of
               Tolland, Sferrazza, J.)
  Stephanie L. Evans, assigned counsel, for the appel-
lant (petitioner).
   Bruce R. Lockwood, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, Susann E. Gill, supervisory assistant state’s
attorney, and Erika L. Brookman, assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   SULLIVAN, J. The petitioner, Michael Kendall,
appeals from the judgment of the habeas court denying
his amended petition for a writ of habeas corpus. On
appeal, the petitioner claims that the court erred when
it denied his request to withdraw his petition without
prejudice. We agree with the petitioner and, accord-
ingly, reverse the judgment of the habeas court.
  The record reveals the following relevant facts and
procedural history. Following a jury trial, the petitioner
was found guilty of two counts of capital felony, three
counts of murder, and one count of arson in the first
degree. He was sentenced to life imprisonment without
the possibility of release and a consecutive twenty-five
year term on the arson charge. This court affirmed the
petitioner’s conviction on direct appeal. See State v.
Kendall, 123 Conn. App. 625, 2 A.3d 990, cert. denied,
299 Conn. 902, 10 A.3d 521 (2010).
   On December 13, 2010, the petitioner filed an applica-
tion for a writ of habeas corpus. On September 22, 2011,
the petitioner moved for appointment of counsel, which
was granted on October 11, 2011. Subsequent to the
appointment of counsel, the petitioner amended his
petition on several occasions, with the most recent peti-
tion filed on November 29, 2013. The grounds asserted
in the operative petition are ineffective assistance of
trial counsel, a violation of the petitioner’s constitu-
tional right to confrontation, and the trial court’s failure
to instruct the jury on the petitioner’s mental capacity.
The respondent, the Commissioner of Correction (com-
missioner), filed a return to this amended petition on
December 9, 2013, to which the petitioner replied on
December 10, 2013. No motion to dismiss pursuant to
Practice Book § 23-29 or motion for summary judgment
pursuant to Practice Book § 23-37 was filed prior to the
commencement of the habeas trial.
   This case originally was scheduled for trial on Janu-
ary 23, 2013. On October 2, 2012, the petitioner moved
for a continuance, which was granted on October 11,
2012. Subsequently, the case was rescheduled for
December 10 and 11, 2013. Each scheduling order con-
tained language warning that any withdrawals should
be filed no later than one week before the trial date
and that any party attempting to withdraw after that
date would be required to show cause why his case
should not be ‘‘dismissed with prejudice.’’
  On December 10, 2013, the day that the habeas court,
Sferrazza, J., was scheduled to hear this matter, but
prior to Judge Sferrazza’s taking the bench, the habeas
counsel for the petitioner, Peter Tsimbidaros, informed
the court in chambers that the petitioner wished to
address the court directly. After Judge Sferrazza took
the bench, habeas counsel explained that the particular
matter concerned ‘‘a typewritten pro se motion’’ that
the petitioner purportedly had mailed to the court.1
Addressing the court, the petitioner argued that he
believed a conflict of interest existed between habeas
counsel and himself; therefore, he requested that the
court appoint different counsel for him and grant him
a continuance. After allowing habeas counsel to
respond to the petitioner’s accusations, which counsel
denied, the trial court denied the oral motion.
   Immediately following the denial of his oral motion,
habeas counsel informed the court that the petitioner
did not want to proceed. When the court inquired if the
petitioner wanted to withdraw his petition, the peti-
tioner responded: ‘‘I prefer to go on the record and
continue with the petition on the conflict, but you said
there’s no conflict of interest.’’ The court restated that
there was no conflict of interest. It also stated, both on
its own and in a subsequent response to the petitioner’s
direct question, that it would allow a withdrawal of the
petition, but only with prejudice, and explained the
consequences of such a withdrawal. The petitioner’s
habeas counsel then proceeded to call the petitioner
as his first witness, and the petitioner indicated prior
to being placed under oath that he did not ‘‘want to go
forward with this at all.’’
  After being placed under oath, the petitioner was
asked two questions concerning the identity of the attor-
neys who had represented him during his criminal trial,
which he answered. The petitioner then restated that
he was uncomfortable proceeding with his petition. The
court responded: ‘‘Well, your only options are to go
forward with the trial today, or withdraw it with preju-
dice . . . .’’ At this point, habeas counsel objected to
a withdrawal being entered with prejudice. The court
inquired further whether the petitioner wished to pro-
ceed with this matter, reiterated a final time that any
withdrawal would be with prejudice, and informed him
of the consequences of not testifying at the hearing.
Habeas counsel again interjected, seeking to state more
clearly the basis for his objection. Noting that the record
had been made, the court articulated its position as to
why it would only grant a withdrawal with prejudice
and stated, ‘‘that’s the ruling of the court.’’ After inquir-
ing one last time whether the petitioner intended to
testify, to which the petitioner responded that he did
not, the court excused the petitioner from the wit-
ness stand.
  Following the court’s excusal of the petitioner from
the witness stand, habeas counsel moved to admit a
number of exhibits, all of which were admitted, and
called to the witness stand one of the attorneys who
represented the petitioner. No additional witnesses
were called by either side.
  On March 11, 2014, the trial court issued its memoran-
dum of decision denying the amended petition. In rele-
vant part, the court addressed in greater depth its ruling
on the petitioner’s request to withdraw his petition.
After briefly recounting the facts concerning the hear-
ing, including that the attorneys for both parties were
ready to proceed and that there already had been a
delay of eleven months, the court held that it did not
permit the withdrawal without prejudice because ‘‘the
petitioner’s habeas hearing [had] commenced for pur-
poses of [General Statutes] § 52-80 when the court took
the bench to hear evidence on the date and time
assigned.’’ Certification was granted for this appeal on
March 19, 2014, and this appeal followed.
   We begin by setting out the standards of review gov-
erning this appeal. The decision by a habeas court to
condition a withdrawal of a habeas petition on that
withdrawal being ‘‘with prejudice’’ is, when authorized,
a decision left to that court’s discretion. See Mozell
v. Commissioner of Correction, 147 Conn. App. 748,
759–60, 83 A.3d 1174, cert. denied, 311 Conn. 928, 86
A.3d 1057 (2014). The determination of when § 52-80
requires the permission of the court before a petitioner
may withdraw his petition, however, involves a question
of statutory construction. ‘‘[I]ssues of statutory con-
struction raise questions of law, over which we exercise
plenary review.’’ (Internal quotation marks omitted.)
Cruz v. Montanez, 294 Conn. 357, 367, 984 A.2d 705
(2009); see also Crawford v. Commissioner of Correc-
tion, 294 Conn. 165, 174, 982 A.2d 620 (2009) (determi-
nations of law in habeas proceedings receive plenary
review).
   Section 52-80 provides in relevant part: ‘‘The plaintiff
may withdraw any action . . . before the commence-
ment of a hearing on the merits thereof. After the com-
mencement of a hearing on an issue of fact in any such
action, the plaintiff may withdraw such action . . .
only by leave of court for cause shown.’’ ‘‘If the requisite
hearing has not commenced, then the plaintiff’s right
to withdraw is absolute and unconditional. . . . If,
however, a hearing on an issue of fact has commenced,
then, the action can not be withdrawn without the
court’s permission.’’ (Citation omitted; internal quota-
tion marks omitted.) Melendez v. Commissioner of Cor-
rection, 141 Conn. App. 836, 843, 62 A.3d 629, cert.
denied, 310 Conn. 921, 77 A.3d 143 (2013). Similarly,
although ‘‘[a] plaintiff is generally empowered, though
not without limitation, to withdraw a complaint before
commencement of a hearing on the merits . . . [a]
plaintiff is not entitled to withdraw a complaint without
consequence at such hearing.’’ (Citation omitted.)
Mozell v. Commissioner of Correction, supra, 147 Conn.
App. 757.
  Neither party disputes that § 52-80 applies to habeas
actions or that, under the appropriate circumstances,
a habeas court can order that a withdrawal of a habeas
petition be with prejudice; rather, the primary point of
contention concerns whether the habeas court properly
determined that the petitioner could not withdraw his
petition without prejudice because a hearing on the
merits had commenced. The petitioner contends that
he had a right to withdraw his petition because a hearing
on the merits had not commenced for purposes of § 52-
80 and that the court’s ruling, therefore, was improper.
  In response, the commissioner urges us to uphold
the habeas court’s determination that the habeas trial
had commenced when the judge took the bench to hear
evidence on the date and time assigned. Arguing that
the statute itself contains internal ambiguities—relying,
in particular, on the language that the withdrawal is
unfettered before ‘‘the commencement of a hearing on
the merits’’ begins, but limited to cause ‘‘[a]fter the
commencement of a hearing on an issue of fact,’’ and the
lack of guidance as to whether a hearing may commence
prior to the introduction of evidence—the commis-
sioner asserts that the statute is not plain and unambigu-
ous and that recourse to extratextual sources,
therefore, is appropriate. Turning to the history of § 52-
80, the equitable principles that inform it, and the unique
concerns governing habeas proceedings, the commis-
sioner urges that ‘‘a common sense understanding of
when a habeas hearing has commenced, rather than a
technical one,’’ is required in applying § 52-80 to habeas
actions. We agree with the petitioner that a hearing
on the merits had not commenced and that the court,
therefore, improperly denied his request to withdraw
his petition without prejudice solely on the ground that
a hearing on the merits had commenced.
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . .’’
(Internal quotation marks omitted.) Kasica v. Colum-
bia, 309 Conn. 85, 93, 70 A.3d 1 (2013).
   ‘‘Notwithstanding the passage of § 1-2z, in our con-
struction of statutes, this court’s starting point, when
we already have interpreted the statute in question, is
our prior construction of that statute. . . . This
approach is consistent both with the principle of stare
decisis and the principle that our prior decisions inter-
preting a statute are not treated as extratextual sources
for purposes of construing that statute and may be
consulted as part of our reading of the statutory text.’’
(Citations omitted.) Gilmore v. Pawn King, Inc., 313
Conn. 535, 565, 98 A.3d 808 (2014) (Espinosa, J., dis-
senting); see also State v. Moreno-Hernandez, 317
Conn. 292, 299–300, 118 A.3d 26 (2015) (beginning
court’s analysis with text of statute and past cases inter-
preting that language). Thus, the courts ordinarily turn
to the analysis prescribed by § 1-2z to answer questions
of statutory construction when our past case law analyz-
ing a statute is insufficient to answer the question
raised. See State v. Moreno-Hernandez, supra, 302
(analysis pursuant to § 1-2z warranted when past deci-
sions conflicted on issue and neither contradictory case
‘‘provide[d] [the court] with a sufficient analytical
framework to resolve the present case but, rather,
offer[ed] only conclusions without explanations’’); Kas-
ica v. Columbia, supra, 309 Conn. 94 n.10 (‘‘[t]hus,
although we draw on case law interpreting [General
Statutes] § 12-55 that predates the enactment of § 1-2z,
we still apply § 1-2z to the extent that those cases do
not fully resolve the issues presented in this appeal’’).
   This court on two prior occasions has considered
claims involving the intersection of § 52-80 with habeas
actions, albeit under circumstances where the precise
moment that the requisite hearing had begun was not
the primary focus of the court.2 In Melendez v. Commis-
sioner of Correction, supra, 141 Conn. App. 837, the
trial on Oscar Melendez’ habeas petition was scheduled
to begin on April 27, 2011. On that date, the court
inquired if there were any preliminary matters before
the start of evidence. Id. Melendez informed the court
that he wished to ‘‘ ‘withdraw,’ ’’ which, during the can-
vass that immediately followed, the court interpreted
as a request to discharge counsel. Id., 838. The court
denied the request and asked Melendez’ counsel if he
wanted to call witnesses, at which point Melendez inter-
rupted and stated that he was ‘‘not going through with
this.’’ (Internal quotation marks omitted.) Id. Melendez’
counsel suggested that Melendez wished to withdraw
his petition, and the court addressed Melendez again.
Id., 838–39. After canvassing Melendez a second time,
who was less than clear as to whether he wished to
withdraw his petition, the court concluded that the
withdrawal was not voluntary and did not accept it. Id.,
839–40. The court then ordered the trial to proceed
that day, but Melendez refused to testify; as no other
evidence was presented by either party, the court
denied the habeas petition. Id., 840.
  On appeal, Melendez, having failed to raise his claim
concerning § 52-80 in the habeas court or in his petition
for certification to appeal, argued that the court’s
refusal to grant his oral request to withdraw was plain
error.3 Id. This court disagreed, stating that, with respect
to the first prong, ‘‘there is a lack of clarity as to whether
a ‘hearing on the merits’ had commenced at the time
the request to withdraw the habeas petition was finally
denied. The case was scheduled to begin to be heard
on its merits, and, as argued by the respondent, the
court did not finally deny the request until after it had
called for the testimony of the first witness.’’ Id., 843.
The court further observed that any error that might
have occurred was not ‘‘plain error because it is not
clear and obvious from the record what the petitioner
was requesting,’’ and that the second prong was not
met under the circumstances of that case. Id., 843–44.
  The following year, this court decided Mozell v. Com-
missioner of Correction, supra, 147 Conn. App. 751, a
case that similarly required the court to consider a
motion to withdraw a habeas action on the day that
the habeas trial was scheduled to begin. In that case,
the court granted the respondent’s motion to dismiss
three of the four counts in the habeas petition. Id. Fol-
lowing a request to amend the petition, which the court
denied, Troy Mozell addressed the court and indicated
that he wished to withdraw the remaining count of his
habeas petition. Id. Following a recess to allow Mozell
to discuss the matter with his counsel, the court noted
that any withdrawal would be allowed only with preju-
dice and explained the potential consequences of such
a withdrawal. Id., 751–52. Mozell affirmed that he
wanted to withdraw, and the court granted his with-
drawal. Id., 752.
   On appeal, Mozell argued that the habeas court erred
in conditioning his withdrawal on its being with preju-
dice.4 Id., 756. This court reaffirmed that a habeas court
is authorized to grant a withdrawal with prejudice and
that imposing that condition in that case did not violate
Mozell’s constitutional rights because a valid waiver
existed. See id., 757–59. This court held that the habeas
court had acted within its discretion in adding ‘‘with
prejudice’’ to the withdrawal, noting, inter alia: ‘‘Wit-
nesses had been subpoenaed and were in court ready
to proceed; expense such as setting up videoconferenc-
ing for a witness in Nevada had been incurred; evidence
had begun, according to the respondent’s counsel, in
that some exhibits had already been admitted in full;
this was the petitioner’s third habeas action; and that
[t]his is not exactly a new thing for [the petitioner] to
get to trial and be unhappy and attempt to withdraw.’’
(Footnote omitted; internal quotation marks omitted.)
Id., 760. In a footnote following its consideration that
evidence had begun in the habeas action at the time
the request to withdraw was granted, the court
observed that Mozell had not invoked § 52-80 in support
of his argument that he should have been allowed to
withdraw his petition. Id., 760 n.13. As the court stated,
however, ‘‘[h]e was . . . permitted to withdraw his
petition and although § 52-80 does not say what happens
when a withdrawal is accomplished after commence-
ment of trial, its implication is clear.’’ (Emphasis
added.) Id.
   In addition to the cases addressing § 52-80 in the
context of habeas petitions, Connecticut courts also
have applied this statute to other types of civil actions.
In the context of stock valuation proceedings held pur-
suant to General Statutes § 33-384,5 our Supreme Court
noted that ‘‘the only ‘hearing on an issue of fact’ which
is held when an appraiser’s report is sought consists
of the proceedings, if any, before the appraiser.’’ Spears
v. Kerars Realty Co., 171 Conn. 699, 703, 372 A.2d 121
(1976). Although the informality of such proceedings
might make it ‘‘difficult in some cases to determine at
what point the appraiser commences his fact-finding
function . . . this fact-finding function cannot com-
mence prior to the appraiser’s formal appointment by
the court.’’ Id.6 In the context of marital dissolution
actions, this court in Grimm v. Grimm, 74 Conn. App.
406, 410, 812 A.2d 152 (2002), cert. denied, 263 Conn.
911, 821 A.2d 766 (2003), held that testimony limited
to one question on the day that trial was scheduled to
begin was sufficient to commence a hearing on the
merits and that ‘‘[t]he reason for the commencement
of the hearing is not relevant to the application of § 52-
80.’’ In a footnote in that same opinion, this court further
opined that, ‘‘[c]onsistent with the purpose of § 52-80
to prevent a party from unilaterally withdrawing an
action once it has engaged the court, we believe that
a better understanding of § 52-80 in the marital dissolu-
tion context is that its provisions apply anytime after
the court has conducted a hearing on any contested
issue, including a pendente lite hearing.’’ Id., 410 n.3.7
   Our precedent reflects that, when determining
whether a hearing on an issue of fact had commenced,
Connecticut courts have considered the nature of the
action and the particular type of hearing involved. See
Spears v. Kerars Realty Co., supra, 171 Conn. 701–704;
Grimm v. Grimm, supra, 74 Conn. App. 410 n.3. The
courts have conducted less individualized examina-
tions, however, with respect to hearings on the merits,
particularly where the hearing in question is a trial
before the court. In those instances, it was deemed
sufficient that the case had been scheduled to proceed
on the merits and the court had taken some step in
receiving evidence on those merits. See Grimm v.
Grimm, supra, 410 (testimony of plaintiff, no matter
how brief, on day assigned for trial sufficient); cf. Mozell
v. Commissioner of Correction, supra, 147 Conn. App.
760 (habeas proceeding was scheduled on date in ques-
tion and ‘‘evidence had begun . . . in that some exhib-
its had already been admitted in full’’);8 Melendez v.
Commissioner of Correction, supra, 141 Conn. App.
843 (noting ‘‘lack of clarity’’ concerning whether hearing
on merits had commenced because case was scheduled
for hearing on merits and no final denial by court of
withdrawal request until after court called for testimony
of first witness).
   Our precedent is, in this respect, consistent with the
plain and unambiguous language of the statute. Under
§ 1-2z, we are required to follow the language of the
statute unless it is not ‘‘plain and unambiguous’’ or it
‘‘yield[s] absurd or unworkable results.’’ ‘‘A statute is
ambiguous if, when read in context, it is susceptible to
more than one reasonable interpretation. . . . Addi-
tionally, statutory silence does not necessarily equate
to ambiguity.’’ (Internal quotation marks omitted.)
Hartford/Windsor Healthcare Properties, LLC v. Hart-
ford, 298 Conn. 191, 197–98, 3 A.3d 56 (2010). ‘‘[W]e are
[also] guided by the principle that the legislature is
always presumed to have created a harmonious and
consistent body of law . . . . [T]his tenet of statutory
construction . . . requires us to read statutes together
when they relate to the same subject matter. . . .
Accordingly, [i]n determining the meaning of a statute
. . . we look not only at the provision at issue, but also
to the broader statutory scheme to ensure the coher-
ency of our construction. . . . As a result, it is well
settled that when two incongruent readings of a statute
are equally plausible, the statute is ambiguous.’’ (Cita-
tions omitted; internal quotation marks omitted.) Id.,
198. ‘‘[S]ilence may render a statute ambiguous when
the missing subject reasonably is necessary to effectu-
ate the provision as written. . . . Similarly, the legisla-
ture’s silence as to the scope of a term may render the
statute ambiguous.’’ (Citation omitted.) State v. Ramos,
306 Conn. 125, 136–37, 49 A.3d 197 (2012).
   We return to the language of § 52-80. That section
permits, in relevant part, a plaintiff to withdraw an
action ‘‘before the commencement of a hearing on the
merits thereof,’’ but requires a demonstration of cause
and permission of the court ‘‘[a]fter the commencement
of a hearing on an issue of fact . . . .’’ General Statutes
§ 52-80. ‘‘If a statute . . . does not sufficiently define
a term, it is appropriate to look to the common under-
standing of the term as expressed in a dictionary.’’
(Internal quotation marks omitted.) State v. Love, 246
Conn. 402, 408, 717 A.2d 670 (1998). In particular, when
attempting to discern the intent of the legislature in
drafting older statutes, ‘‘dictionaries in print at that time
are especially instructive.’’ State v. Menditto, 315 Conn.
861, 866, 110 A.3d 410 (2015). Where words or phrases
with a specific legal definition are used, however, the
legislature is presumed to have used those words
according to that definition. Patino v. Birken Mfg. Co.,
304 Conn. 679, 689, 41 A.3d 1013 (2012).
  The term ‘‘hearing,’’ by itself, is capable of consider-
able broadness; therefore, our courts generally have
recognized that the term, standing alone, is inconclusive
as to what is required of the court. See, e.g., State
v. Fernando A., 294 Conn. 1, 17, 981 A.2d 427 (2009)
(recognizing that term could include ‘‘listening to argu-
ments,’’ ‘‘opportunity to be heard,’’ or ‘‘judicial session
. . . held for the purpose of deciding issues of fact or
of law, sometimes with witnesses testifying’’ [emphasis
omitted; internal quotation marks omitted]); Williman-
tic Car Wash, Inc. v. Zoning Board of Appeals, 247
Conn. 732, 737–38, 724 A.2d 1108 (1999) (although rec-
ognizing that dictionary definitions recognize formality
of proceeding and purpose for considering evidence to
determine issues of fact and law, noting that ‘‘term
hearing . . . is a verbal coat of many colors’’ [internal
quotation marks omitted]); Tevolini v. Tevolini, 66
Conn. App. 16, 24, 783 A.2d 1157 (2001) (‘‘[a] hearing
can be a proceeding in the nature of a trial with the
presentation of evidence, it can be merely for the pur-
pose of presenting arguments, or, of course, it can be
a combination of the two’’ [internal quotation marks
omitted]).9 Black’s Law Dictionary, however, presently
defines the term ‘‘hearing on the merits’’ much more
specifically as ‘‘[a] formal proceeding before a judge
who hears testimony under the rules of evidence and
makes a final decision in the case.’’ Black’s Law Diction-
ary (10th Ed. 2014). That same dictionary defines ‘‘mer-
its’’ separately as ‘‘[t]he elements or grounds of a claim
or defense; the substantive considerations to be taken
into account in deciding a case, as opposed to extrane-
ous or technical points, esp. of procedure ,’’ and ‘‘an issue of fact’’ as ‘‘[a] point supported
by one party’s evidence and controverted by another’s.’’
Black’s Law Dictionary, supra.
   The present language of § 52-80 was adopted by the
legislature in 1925. See Public Acts 1925, No. 163; Spears
v. Kerars Realty Co., supra, 171 Conn. 703. Addressing
the term ‘‘hearing’’ first, the definitions contained within
a number of legal dictionaries from that period con-
cerned the relation of the term to equitable proceedings.
See Black’s Law Dictionary (3d Ed. 1933) (in equity
practice, ‘‘hearing’’ is ‘‘[t]he hearing of the arguments
of the counsel for the parties upon the pleadings, or
pleadings and proofs; corresponding to the trial of an
action at law’’); Ballentine’s Law Dictionary (1930) (not-
ing term is ‘‘[a]n equity term’’ and could apply to either
final or interlocutory proceedings). The Cyclopedic Law
Dictionary, although recognizing that the term has a
specific meaning in chancery suits, states: ‘‘In legal con-
templation, the word hearing, when used in connection
with the trial of a lawsuit, includes not only the listening
to the examination of the witnesses but the entire judi-
cial examination of the issues, both of law and of fact,
between the parties. . . . Consequently the word
embraces the listening to the arguments of counsel on
both sides if oral arguments are made and the reading
of the arguments if written or printed arguments are
presented; and, also, the consideration of these argu-
ments in respect to both points of law and of fact.’’
(Citation omitted.) Cyclopedic Law Dictionary (J. Cahill
ed., 2d Ed. 1922).
   Other dictionaries of the time period in question also
define ‘‘hearing.’’ For example, the Century Dictionary
and Cyclopedia provides the following definition for
‘‘hearing’’: ‘‘Audience; opportunity to be heard. . . . A
judicial investigation of a suit at law; attention to and
consideration of the testimony and arguments in a cause
between parties, with a view to a just decision: espe-
cially used of trial without a jury.’’ 4 Century Dictionary
and Cyclopedia (1911). The New Century Dictionary of
the English Language defines ‘‘hearing’’ as ‘‘a formal or
official listening or an audience given; esp., a judicial
listening to testimony and arguments, as in a suit at
law . . . .’’ 1 New Century Dictionary of the English
Language (1929).
   Under the statute, the requisite hearing is either one
‘‘on the merits’’ or ‘‘on an issue of fact . . . .’’ General
Statutes § 52-80. The Cyclopedic Law Dictionary defines
‘‘merits’’ as ‘‘[t]he strict legal rights of the parties, as
distinguished from matters of practice and matters rest-
ing in the discretion of the court.’’ Cyclopedic Law Dic-
tionary, supra. This same authority construes related
terms in light of the requirement that they relate to
matters of substance. See id. (defining ‘‘cause of action
or defense on the merits’’ as ‘‘one resting on matters
of substance, not on form or technicality’’ and ‘‘[a] judg-
ment on the merits is one decisive of some strictly
legal right of the party’’). Ballentine’s Law Dictionary
provides a similar definition, defining the term as ‘‘[t]he
strict legal rights of the parties to an action, as contradi-
stinguished from those mere questions of practice
which every court regulates for itself, and from all mat-
ters which depend upon the discretion or favor of the
court.’’ See Ballentine’s Law Dictionary, supra. Other
contemporaneous dictionaries recognize this specifi-
cally legal definition of the word ‘‘merits.’’ See 1 New
Century Dictionary of the English Language, supra
(defining ‘‘merits’’ as ‘‘the right and wrong of a case,
orig. at law, as distinguished from extraneous points
concerning it, or excellences of any matter [as, the
merits of a case; to consider a proposition on its merits]’’
[emphasis omitted]); Universal Dictionary of the
English Language (H. Wyld ed. 1932) (defining term in
legal context as ‘‘[i]ntrinsic rights and wrong of a case;
strict legal rights of parties in a suit: to decide a case
on its merits’’ [emphasis in original]).
   Turning to ‘‘issue of fact,’’ Ballentine’s Law Dictionary
defines that phrase as ‘‘[s]uch an issue as is made by
the pleadings in a civil action, where the facts alleged,
constituting the cause of action, are denied.’’ Ballen-
tine’s Law Dictionary, supra. Other legal dictionaries
of the time define ‘‘issue in fact’’ as ‘‘one in which the
truth of some fact is affirmed and denied’’; Cyclopedic
Law Dictionary, supra; and, in pleading, ‘‘[a]n issue
taken upon or consisting of matter of fact, the fact only,
and not the law, being disputed, and which is to be
tried by a jury’’ or ‘‘an issue which arises upon a denial
in the answer of a material allegation of the complaint
or in the reply of a material allegation in the answer.’’
(Emphasis omitted.) Black’s Law Dictionary (3d Ed.
1933).
   Pursuant to § 52-80, the right to withdraw a case or
petition is cut off when a hearing on the merits or on
an issue of fact has ‘‘commenced.’’ See General Statutes
§ 52-80. ‘‘Commence’’ has been defined as ‘‘[t]o initiate
by performing the first act. To institute or start.’’ (Inter-
nal quotation marks omitted.) See GMAC Mortgage
Corp. v. Glenn, 103 Conn. App. 264, 269, 931 A.2d 290
(2007), quoting Black’s Law Dictionary (5th Ed. 1979).
It has also been defined as ‘‘to begin; to enter upon;
start; to initiate formally by performing the first act; to
have a beginning.’’ (Internal quotation marks omitted.)
New Haven v. Public Utilities Commission, 165 Conn.
687, 694, 345 A.2d 563 (1974), quoting Webster’s Third
New International Dictionary. These definitions do not
differ materially from definitions contemporaneous to
the passage of § 52-80. See, e.g., Black’s Law Dictionary
(3d Ed. 1933) (defining ‘‘commence’’ as ‘‘[t]o perform
the first act of . . . [or] [t]o institute’’ [citation omit-
ted]); Universal Dictionary of the English Language,
supra (defining ‘‘commence’’ as ‘‘[t]o begin, start, enter
upon’’ and ‘‘commencement’’ as ‘‘[t]he act, or process,
of commencing; beginning, origin . . . time at which
anything begins’’).
   Thus, with respect to a hearing on the merits, a party’s
right to unilaterally withdraw an action or petition
ceases when the presiding authority begins or initiates
formally a proceeding in which it will make a substan-
tive determination concerning the legal or factual issues
in the case. Both contemporaneous understandings of
the word ‘‘hearing’’ and the present definition of ‘‘hear-
ing on the merits’’ recognize the role of evidence, testi-
mony, and argument in the ultimate determination that
the court is called to make. Additionally, applying the
word ‘‘merits,’’ as construed through applicable diction-
aries of the period, to the ‘‘hearing’’ in question demon-
strates that the proceeding must concern the facts and
law governing the strict legal rights of the parties as
opposed to merely procedural or ancillary matters.
Therefore, construing the term ‘‘before the commence-
ment of a hearing on the merits’’ to include that period
when a judge has taken the bench, but has not yet
begun to address any of the substantive issues in the
case, is a less plausible interpretation of that statute
than one that focuses on the presentation of arguments
or evidence concerning those merits.
   We turn now from the language of § 52-80 to examine
its relationship with other pertinent statutes. ‘‘[T]he
General Assembly is always presumed to know all the
existing statutes and the effect that its action or non-
action will have upon any one of them. . . . This princi-
ple is in accord with the directive of § 1-2z to consider
a statute in relationship to other statutes on the same
subject matter in order to determine whether its mean-
ing is plain and unambiguous.’’ (Internal quotation
marks omitted.) AvalonBay Communities, Inc. v. Zon-
ing Commission, 280 Conn. 405, 417, 908 A.2d 1033
(2006).
   Although the term ‘‘commence’’ has received limited
explication in the context of § 52-80, our Supreme
Court, in construing a different statute applicable to
certain civil actions, has offered some guidance as to
the term’s potential meaning. See Krawiec v. Kraft, 163
Conn. 445, 448, 311 A.2d 82 (1972). In Krawiec, our
Supreme Court was called upon to interpret, inter alia,
General Statutes (Rev. to 1971) § 52-193, which permit-
ted an offer of judgment in actions on contract or for
money damages to be filed ‘‘ ‘before trial.’ ’’ Id.10 Our
Supreme Court, in interpreting this language, noted:
‘‘[B]efore trial has often meant before the commence-
ment of the trial and the commencement of a trial is
frequently construed to mean before opening state-
ments in a trial to a court . . . .’’ (Internal quotation
marks omitted.) Id., citing, inter alia, annot., 1 A.L.R. 3d
711, 712 (1965).
   Section 52-80 differs from § 52-193 in that the former
statute defines the relevant point in time as ‘‘before [or
after] commencement of a hearing,’’ while the latter
defined it as ‘‘before trial.’’ Compare General Statutes
§ 52-80 with General Statutes (Rev. to 1971) § 52-193.
Therefore, we recognize that we cannot import the stan-
dards for when a trial begins for purposes of § 52-193
to when a hearing begins for the purposes of § 52-80.
See Plourde v. Liburdi, 207 Conn. 412, 416, 540 A.2d
1054 (1988) (‘‘[t]he use of different words [or the
absence of repeatedly used words in the context of]
the same [subject matter] must indicate a difference in
legislative intention’’ [internal quotation marks omit-
ted]); Regan v. Regan, 143 Conn. App. 113, 121, 68 A.3d
172 (‘‘[t]his court cannot, by judicial construction, read
into legislation provisions that clearly are not contained
therein’’ [internal quotation marks omitted]), cert.
granted on other grounds, 310 Conn. 923, 77 A.3d 140
(2013).
   Nevertheless, the comparison between the statutes
remains helpful for two reasons. First, the words
‘‘before’’ and ‘‘prior to,’’ when used as prepositions in
the context of defining a preceding event, are the func-
tional equivalents of one another. See Webster’s Third
New International Dictionary (1993) (defining ‘‘before’’
as ‘‘preceding [a point, turn, or incident in time]’’ and
‘‘prior to’’ as ‘‘in advance of; BEFORE’’). Second, our
Supreme Court’s analysis in Krawiec demonstrates
that, when interpreting a statute concerning a proce-
dural right that must be exercised relative to a specific
judicial proceeding or be lost, ‘‘the commencement of’’
that judicial proceeding references the earliest point in
the proceeding that addresses the substantive aspects
of that proceeding. See Krawiec v. Kraft, supra, 163
Conn. 448.
   Further, ‘‘[h]abeas corpus is a civil proceeding. . . .
It is a legal and not an equitable remedy. . . . The
application for a writ of habeas corpus is regarded as
a pleading in the nature of a complaint . . . and the
return in the nature of an answer. . . . The pleadings
in this case are so framed and when issue is joined the
evidence must be relevant to those issues.’’ (Citations
omitted; internal quotation marks omitted.) Daniel v.
Commissioner of Correction, 57 Conn. App. 651, 654
n.3, 751 A.2d 398, cert. denied, 254 Conn. 918, 759 A.2d
1024 (2000). ‘‘A habeas corpus action, as a variant of
civil actions, is subject to the ordinary rules of civil
procedure, unless superseded by the more specific rules
pertaining to habeas actions.’’ (Internal quotation marks
omitted.) Betancourt v. Commissioner of Correction,
132 Conn. App. 806, 812, 35 A.3d 293, cert. denied, 303
Conn. 937, 36 A.3d 695 (2012).
   General Statutes § 52-470 (a), the statute governing
hearings on the merits of habeas petitions, provides:
‘‘The court or judge hearing any habeas corpus shall
proceed in a summary way to determine the facts and
issues of the case, by hearing the testimony and argu-
ments in the case, and shall inquire fully into the cause
of imprisonment and thereupon dispose of the case as
law and justice require.’’11 ‘‘[W]henever a court is legally
required to hear a habeas petition, § 52-470 (a) delin-
eate[s] the proper scope of [the] hearing . . . . The
statute explicitly directs the habeas court to dispose of
the case only after hearing the testimony and arguments
therein.’’ (Emphasis omitted; internal quotation marks
omitted.) Mercer v. Commissioner of Correction, 230
Conn. 88, 93, 644 A.2d 340 (1994).
    ‘‘The [habeas] proceeding is summary in the sense
that it should be heard promptly, without continuances
. . . but the use of the word also implies that the pro-
ceeding should be short, concise and conducted in a
prompt and simple manner, without the aid of a jury,
or in other respects out of the regular course of the
common law.’’ (Citation omitted; internal quotation
marks omitted.) State v. Phidd, 42 Conn. App. 17, 31,
681 A.2d 310, cert. denied, 238 Conn. 907, 679 A.2d 2
(1996), cert. denied, 520 U.S. 1108, 117 S. Ct. 1115, 137
L. Ed. 2d 315 (1997); see also Practice Book § 23-34
(‘‘[t]he judicial authority may establish such additional
procedures as it determines will aid in the fair and
summary disposition of habeas corpus petitions, includ-
ing, but not limited to, scheduling orders’’). A habeas
proceeding is heard by the court or judge, not a jury.
See General Statutes § 52-215. The court may allow
opening arguments, but is not required to do so; Practice
Book § 15-6; and, ‘‘as the trier of facts, is the sole arbiter
of the credibility of witnesses and the weight to be
given to their testimony.’’ (Internal quotation marks
omitted.) Necaise v. Commissioner of Correction, 112
Conn. App. 817, 820, 964 A.2d 562, cert. denied, 292
Conn. 911, 973 A.2d 660 (2009).
   On the basis of foregoing authority, neither of the
commissioner’s arguments that § 52-80 is ambiguous as
applied to this case are convincing. With respect to his
first argument, any potential ambiguity between the
commencement of a hearing on the merits and a hearing
on an issue of fact is inapplicable because our precedent
indicates that the habeas hearing scheduled for that
day would have been a hearing on the merits as contem-
plated within the statute. See Mozell v. Commissioner
of Correction, supra, 147 Conn. App. 760 n.13; Melendez
v. Commissioner of Correction, supra, 141 Conn. App.
843; cf. Franko v. Bronson, 19 Conn. App. 686, 694,
563 A.2d 1036 (1989) (‘‘[i]n a habeas corpus case, the
adjudication on the merits [for purposes of res judicata]
is the judgment on the habeas petition’’), overruled in
part on other grounds by Vazquez v. Commissioner of
Correction, 88 Conn. App. 226, 234, 869 A.2d 234 (2005).
Further, the record does not indicate that any hearing
occurred that might in the context of habeas proceed-
ings qualify as a ‘‘hearing on an issue of fact,’’ and the
commissioner has not argued that there was any such
hearing prior to the date of the habeas trial.
   We also disagree with the commissioner’s second
argument that the term ‘‘commence’’ itself is ambiguous
in this context. When legally required to hold a hearing
on a habeas petition, the scope of any such judicial
examination necessarily requires the consideration of
the evidence and arguments produced by the parties.
See Mercer v. Commissioner of Correction, supra, 230
Conn. 93. Thus, although the resolution of certain pre-
liminary matters that might overlap with the merits of
a habeas petition or a petitioner’s own actions might
make it challenging to determine whether a hearing on
the merits has commenced in specific instances, given
the summary nature of habeas proceedings; see Mozell
v. Commissioner of Correction, supra, 147 Conn. App.
751, 759–60; Melendez v. Commissioner of Correction,
supra, 141 Conn. App. 843–44; it is difficult to compre-
hend how a hearing on the merits of a habeas petition
could ever commence for purposes of § 52-80 without
any evidence or arguments on those merits having been
presented. Consequently, the argument that a habeas
court taking the bench on the day the matter was sched-
uled for trial is sufficient to commence a hearing on the
merits is not a reasonable construction of that statute as
that, in effect, would treat the court’s taking the bench
to hear a preliminary matter, no matter how unrelated
to the actual merits of the petition, as the functional
equivalent of its taking the bench to hear the substantive
arguments or the evidence presented in support of that
petition. See State v. Jackson, 153 Conn. App. 639, 644,
103 A.3d 166 (2014) (‘‘ambiguity exists only if the statu-
tory language at issue is susceptible to more than one
plausible interpretation’’ [internal quotation marks
omitted]), cert. denied, 315 Conn. 912, 106 A.3d 305
(2015).
   After examining the record, § 52-80, and the relevant
case law, we conclude that no hearing on the merits
can be said to have commenced within the meaning of
the statute at the time the petitioner stated that he
wished to withdraw his petition and the court ruled
that it would allow a withdrawal only with prejudice.
Habeas counsel had alerted the habeas court prior to
the court’s taking the bench that the petitioner wished
to address the court.12 After addressing both the peti-
tioner and habeas counsel, the court denied the petition-
er’s oral motion to appoint new counsel and indicated
that the case would proceed that day. Immediately fol-
lowing this denial and prior to the court calling for the
testimony of the first witness or the petitioner’s taking
the witness stand, however, habeas counsel, after con-
ferring with the petitioner, indicated that his client
wished to withdraw his petition. No evidence had been
taken, and neither party had presented any arguments
concerning the merits of the case before the court ruled
that the petitioner could not withdraw his petition with-
out prejudice.13
   The commissioner nevertheless argues that, if we
determine that the habeas hearing only commenced,
pursuant to § 52-80, with the start of evidence, the
habeas court specifically decided the request to with-
draw the petition after the petitioner already had begun
his testimony. The commissioner relies on our state-
ments in Melendez v. Commissioner of Correction,
supra, 141 Conn. App. 843, in which we indicated that
a ‘‘lack of clarity’’ existed concerning whether the hear-
ing on the merits had started because the habeas court
finally denied the request to withdraw the petition after
it had called for the testimony of the first witness.
   The circumstances in Melendez are distinguishable
from the present case. In that case, the habeas court
was confronted with a petitioner whose statements con-
cerning his desire to ‘‘withdraw’’ were unclear as to
whether he wished to discharge counsel or whether he
wished to withdraw his petition completely. See id.,
837–40. The habeas court, in trying to interpret these
statements, originally treated them as a request to dis-
charge counsel and continue the case. Id., 838. After
denying the motion to discharge, ‘‘[t]he court stated
[that], ‘[w]e shall go forward with the case,’ and asked
the petitioner’s counsel if he wanted to call witnesses.’’
Id. It was only after this instruction to call witnesses
that the petitioner stated that he did not want to proceed
and that the habeas court finally addressed the merits
of the motion to withdraw. Id., 839–40. Thus, the state-
ment of this court in Melendez that the habeas court
‘‘finally den[ied]’’ the request must be understood in
the light of the fact that, due to the confusing statements
of the petitioner, the habeas court had not addressed
the issue prior to the first witness’ being called. See
id., 843.
  In the present case, the court first addressed the
petitioner’s request concerning his request to withdraw
his petition immediately following its ruling on his oral
motion to discharge his habeas counsel and for a contin-
uance. Unlike the habeas court in Melendez, the collo-
quy between the court and the petitioner, as well as
the court’s statements that it would allow a withdrawal
of the petition only with prejudice, demonstrates that
the court was not confused as to what the petitioner
was requesting.14 Although the court had indicated that
the case would proceed, no witnesses had been called
when the court articulated its unequivocal position that
any withdrawal would be permitted only with prejudice.
   Viewing in context the later statements by the court
and habeas counsel upon which the commissioner
relies, we are persuaded that, despite the court’s state-
ments after the petitioner took the witness stand that
‘‘that’s the ruling of the court,’’ the court already had
made its determination that a hearing on the merits had
commenced, and, therefore a withdrawal of the petition
would be permitted only with prejudice. Subsequent to
the petitioner being called as a witness and placed under
oath, habeas counsel formally objected to a withdrawal
with prejudice of the petition, which the court noted.
Soon thereafter, during the discussion between the
court and the petitioner, habeas counsel again inter-
jected to state more clearly the grounds for the objec-
tion, and the trial court clarified the bases for its ruling.15
Therefore, the later statements of the court and habeas
counsel must be understood to have been related to
habeas counsel’s objection preserving the issue for
review rather than being a final ruling by the court on
that point. Accordingly, we conclude that the court
erred in determining that a hearing on the merits, for
purposes of § 52-80, commences immediately upon the
judge taking the bench on the day of trial, and that,
on the basis of this erroneous construction, the court
improperly denied the petitioner’s request to withdraw
his petition without prejudice.16
  The judgment is reversed and the case is remanded
with direction to grant the petitioner’s request to with-
draw his habeas petition without prejudice.
      In this opinion the other judges concurred.
  1
   This document, dated December 5, 2013, and purportedly mailed that
same day, was not received by the court until December 17, 2013. In this
document, the petitioner asserted that a conflict of interest existed between
himself and his habeas counsel premised on habeas counsel’s failure to
locate certain witnesses possessing exculpatory information. He also
asserted that habeas counsel failed to inform him of the trial date until a
visit five days before trial, when, ‘‘[a]t such visitation, [the] petitioner was
informed that [habeas] counsel was unprepared for trial, that the court
would refuse a continuance, [and] thus, [the] petitioner was advised to
withdraw his petition.’’ As relief, the petitioner sought new counsel or a
continuance granted by the court so that counsel ‘‘may prepare an adequate
defense and conduct a thorough investigation for trial.’’
   2
     The issue was raised in a third habeas appeal, but dismissed for lack of
aggrievement. See Tyson v. Commissioner of Correction, 155 Conn. App.
96, 104–105, 109 A.3d 510, cert. denied, 315 Conn. 931, 110 A.3d 432 (2015).
   3
     ‘‘[T]he plain error doctrine . . . is not . . . a rule of reviewability. It is
a rule of reversibility. That is, it is a doctrine that this court invokes in order
to rectify a trial court ruling that, although either not properly preserved
or never raised at all in the trial court, nonetheless requires reversal of the
trial court’s judgment, for reasons of policy.’’ (Internal quotation marks
omitted.) Melendez v. Commissioner of Correction, supra, 141 Conn. App.
841. Claims are reviewed for plain error pursuant to a two-pronged frame-
work. Id., 842. ‘‘First, we must determine whether the trial court in fact
committed an error and, if it did, whether that error was indeed plain in
the sense that it is patent [or] readily discernable on the face of a factually
adequate record, [and] also . . . obvious in the sense of not debatable. . . .
[T]his inquiry entails a relatively high standard, under which it is not enough
for the defendant simply to demonstrate that his position is correct. Rather,
the party seeking plain error review must demonstrate that the claimed
impropriety was so clear, obvious and indisputable as to warrant the extraor-
dinary remedy of reversal. . . . [U]nder the second prong of the analysis
we must determine whether the consequences of the error are so grievous
as to be fundamentally unfair or manifestly unjust. . . . Only if both prongs
of the analysis are satisfied can the appealing party obtain relief.’’ (Internal
quotation marks omitted.) State v. Ruocco, 151 Conn. App. 732, 739–40, 95
A.3d 573, cert. granted on other grounds, 314 Conn. 923, 100 A.3d 854 (2014).
   4
     Specifically, Mozell argued that the court erred because: (1) ‘‘a with-
drawal with prejudice does not and should not exist within our jurispru-
dence’’ because such a withdrawal nullifies its voluntariness; (2) ‘‘the habeas
court may grant a dismissal only for one or more of the reasons listed in
Practice Book § 23-29’’; and (3) ‘‘[p]rior to the court granting a dismissal,
an evidentiary hearing must be held on the issue.’’ (Footnote omitted; internal
quotation marks omitted.) Mozell v. Commissioner of Correction, supra,
147 Conn. App. 756–57.
   5
     General Statutes § 33-384 was repealed, effective January 1, 1997. See
Public Acts 1994, No. 94-186, § 214.
   6
     In subsequent cases, both our Supreme Court and this court have pro-
vided further guidance on when precisely ‘‘a hearing on an issue of fact’’
has commenced in this context. See Barra v. Ridgefield Card & Gift Gallery,
Ltd., 194 Conn. 400, 403–404 and n.6, 480 A.2d 552 (1984) (hearing on issue
of fact commenced where appraiser appointed by court order and had filed
his report); Smith v. Reynolds, 54 Conn. App. 381, 383–84, 735 A.2d 827
(1999) (no hearing on issue of fact where motion to appoint appraiser had
been granted, but no appraiser had yet been appointed).
   7
     Other cases involving a voluntary withdrawal in civil actions require
little discussion. In Baker v. Cordisco, 37 Conn. App. 515, 519–21, 657 A.2d
230, cert. denied, 234 Conn. 907, 659 A.2d 1207 (1995), we upheld the with-
drawal of a third party complaint where the pleadings were not closed in
either the principal action or the related third party complaint on the date
that jury selection commenced. Further, other cases involving a voluntary
withdrawal have generally addressed the effect of the withdrawal or whether
a motion to restore a case to the docket could be granted rather than
whether the withdrawal itself was effective. See, e.g., Waterbury Twin, LLC
v. Renal Treatment Centers-Northeast, Inc., 292 Conn. 459, 467–69, 974
A.2d 626 (2009) (effect of withdrawal in summary process action on lease);
Travelers Property Casualty Co. of America v. Twine, 120 Conn. App. 823,
826–28, 993 A.2d 470 (2010) (whether trial court improperly denied motion
to restore action to docket where withdrawal occurred ‘‘before a hearing
on the merits of the motion for motion for summary judgment’’ took place);
Daigneault v. Consolidated Controls Corp./Eaton Corp., 89 Conn. App. 712,
713–15, 875 A.2d 46 (motion to restore to docket after voluntary withdrawal
pursuant to settlement agreement), cert. denied, 276 Conn. 913, 888 A.2d
83 (2005), cert. denied, 546 U.S. 1217, 126 S. Ct. 1434, 164 L. Ed. 2d 137 (2006).
   8
     Consequently, the remaining factors discussed in Mozell can be properly
understood as being pertinent to whether a withdrawal can be authorized
as with prejudice, but not relevant to the determination of whether a hearing
on the merits has commenced. See Mozell v. Commissioner of Correction,
supra, 147 Conn. App. 760.
   9
     The operative language at issue in Tevolini v. Tevolini, supra, 66 Conn.
App. 23, concerned the requirement under General Statutes § 46b-82 that
the court ‘‘shall hear the witnesses, if any, of each party . . . .’’ (Emphasis
omitted; internal quotation marks omitted.) That statute has since been
revised to substitute language requiring the court to ‘‘consider the evidence
presented by each party’’ instead of ‘‘to hear the witnesses, if any, of each
party’’ and to provide that the basis shall be articulated if, ‘‘following a trial
or hearing on the merits,’’ it enters an order of alimony that ‘‘will terminate
only upon the death of either party or the remarriage . . . .’’ See Public
Acts 2013, No. 13-213, § 3.
   10
      The statute presently authorizes that an offer of compromise may be
made by the defendant ‘‘not later than thirty days before trial . . . .’’ General
Statutes § 52-193.
   11
      The language of § 52-470 (a) existed in materially the same format prior
to the enactment of the current language of § 52-80. See General Statutes
(1918 Rev.) § 6037; Spears v. Kerars Realty Co., supra, 171 Conn. 703 (noting
that present language of § 52-80 enacted in 1925).
   12
      It is not precisely clear what habeas counsel and Judge Sferrazza dis-
cussed in chambers prior to the judge’s taking the bench, but habeas coun-
sel’s statements on the record suggest that their discussion concerned the
document prepared by the petitioner. See footnote 1 of this opinion.
   13
      Further, we note that, in arriving at its conclusion concerning when the
hearing on the merits began, the court relied on certain rules of practice—
specifically, Practice Book §§ 14-18, 14-20, and 23-34. ‘‘When possible, we
construe the rules of practice to avoid conflict with statutory provisions.’’
In re Joseph W., 301 Conn. 245, 260, 21 A.3d 723 (2011). ‘‘When a statute
and a Practice Book rule are in conflict on a matter of substance, the
provisions of the statute must prevail.’’ Lineberry v. Estevam, 151 Conn.
App. 264, 278, 95 A.3d 1132 (2014).
   14
      The following colloquy occurred at trial:
   ‘‘The Court: If you wanted to withdraw, you’d withdraw it, but it’s going
to be withdrawn with prejudice, which means that you will not be able to
raise these claims again in the future. You’ll have lost that opportunity. So,
do you wish to go forward today, or do you wish to do something else? It’s
up to you.
   ‘‘The Petitioner: Put me up against the wall. I mean, what can I do? I
mean, I wanted—you know, without prejudice—
   ‘‘The Court: Well, it’s not going to be without prejudice. Do you want to
go forward, then?’’
   15
      The following colloquy occurred at trial:
   ‘‘[The Petitioner’s Counsel]: And, Your Honor, for the record—[I] should
have done a better job of stating the grounds to the objection to the court’s
entering a withdraw[al] with prejudice. In a civil trial, jeopardy does not
attach until the first witness is sworn in. I believe that it was [the petitioner’s]
intention to withdraw this case before he was sworn in to testify.
   ‘‘The Court: Okay. You’ve made that record, but everyone is prepared to
go forward. This matter has been continued from a prior occasion. I cannot
allow a party to use a withdrawal simply to manipulate the scheduling and
the fact that he’s not in agreement with your approach to the case, and
that’s the ruling of the court.’’
   16
      Because the present appeal solely concerns the petitioner’s statutory
right to withdraw his petition prior to the commencement of a hearing on
either the merits or an issue of fact, we take no position on whether and
under what conditions a petitioner’s purpose or actions in withdrawing a
prior petition might prevent a claim for relief in a subsequent petition.